DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 2, 5, 6, and 12-13 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 6/6/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 10 recites the limitation "the reflector."  There is insufficient antecedent basis for this limitation in the claim. The limitation will be interpreted as though it stated “a reflector.”


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0062893 A1 [Lynn] in view of US 2019/0091738 A1 [Chen].

Regarding Claim 1:
Lynn teaches a sterilization lamp module (abstract), comprising: 
a sterilization lamp configured for emitting sterilization light rays to sterilize surfaces in the vehicle onto which the sterilization light rays are projected (Fig. 4 (60), ¶ 41); 
an attachment device configured for attaching the sterilization lamp module to the vehicle (¶ 71); and 
a controller configured for controlling the sterilization lamp so that it can perform a sterilization operation (¶¶ 8-9).
However, Lynn fails to explicitly teach that the module is integrated in a vehicle. 
Chen teaches integrating a UV sterilization lamp that is integrated into a vehicle. Fig. 1 (16), ¶ 31. It would have been obvious to one of ordinary skill in the art before the effective time of filing to integrate the sterilization lamp of Lynn into a vehicle as is taught by Chen. One would have been motivated to do so since the modification would allow the lamp to sterilize the cabin of a vehicle. See Chen abstract.

Regarding Claim 7:
The modified invention of claim 1 teaches the integrated sterilization lamp module of claim 1, further comprising an indicator indicating whether the sterilization lamp is performing the sterilization operation, wherein the indicator has a first state indicating that the sterilization lamp is performing the sterilization operation and a second state indicating that the sterilization lamp is not performing the sterilization operation (Lynn ¶ 92).

Regarding Claim 8:
The modified invention of claim 1 teaches the integrated sterilization lamp module of claim 1, further comprising a lampshade (Lynn Fig. 18 (760)), wherein the sterilization light rays emitted from the sterilization lamp is irradiated onto the surfaces to be sterilized through the lampshade (Lynn Fig. 18 demonstrates that the UV lights are behind the lampshade grid). 

Regarding Claim 9:
The modified invention of claim 8 teaches the integrated sterilization lamp module of claim 8, wherein the lampshade comprises a peripheral portion and a central portion (Lynn Fig. 18, (754) is the peripheral portion and (760) is the central portion), the central portion being formed with grooves extending in an extending direction of the sterilization lamp (Lynn Fig. 18 - the grooves are the spaces between elements (760)).

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over US 2015/0062893 A1 [Lynn] in view of US 2019/0091738 A1 [Chen] as applied to claim 1, and further in view of US 2020/0140292 A1 [Schowalter].

Regarding Claim 3:
The modified invention of claim 1 teaches the integrated sterilization lamp module of claim 1, but fails to teach the module further comprising a damper configured for providing dampening and cushioning protection for the sterilization lamp.
Schowalter teaches attaching a UV module to a surface (¶ 31) using a silicone adhesive (¶ 32). Such a silicone adhesive is inherently a damper given its flexible nature, as is evidenced by the applicant’s use of silicone as a damper in the instant application. It would have been obvious to one of ordinary skill in the art before the effective time of filing to use the silicone adhesives of Schowalter around the exterior frame of the modified invention in order to attach the modified invention to a preferred surface. One would have been motivated to do so since Schowalter demonstrates that silicone adhesives are effective in a UV exposed environment.

Regarding Claim 4:
The modified invention of claim 3 teaches the integrated sterilization lamp module of claim 3, wherein the damper comprises silicone members provided over the sterilization lamp at opposite ends of the sterilization lamp. The above modified invention places the silicone adhesive of Schowalter ¶ 32 around the exterior of the frame of the modified invention. Since the adhesive is around the exterior frame, it is over opposite ends of the lamps as well.

Allowable Subject Matter
Claims 10-11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881